Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 18, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The trial court properly denied defendant’s suppression motion without a hearing where his papers were vague and conclusory. Defendant merely stated that he did not sell or possess drugs, and that the police violated his Fourth Amendment rights by arresting him, which did not refute the People’s detailed statements relating the officers’ observation of defendant and co-defendants selling narcotics (see, People v Mendoza, 82 NY2d 415).
The trial court did not improperly interfere with defense counsel’s summation and cross-examination (see, People v De Jesus, 42 NY2d 519, 523). The trial court’s admonishment of counsel for interrupting the witness and failing to heed sustained objections justified the court’s issuance of instructions to the jury to disregard counsel’s statements (see, People v Cuba, 154 AD2d 703, 704, lv denied 75 NY2d 811).
We have considered defendant’s remaining contentions and find them meritless. Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.